Opinion
Pee Curiam,
In this adoption proceeding, Clyde E. Pelzer and Ruth E. Pelzer, his wife, seek to adopt their five year old grandson, Augustus Hicks, III. Ruth E. Hicks Pelzer, Pelzer’s daughter, and the natural mother of the child, has consented and urges this adoption. Augustus Hicks, Jr., the natural father of the child, opposes the adoption. The child’s natural parents were divorced several years ago and the child has been in Pelzer’s custody upwards of one year. After a full and complete hearing, the Municipal Court of Philadelphia, acting through Judge Hazel Brown, decreed the adoption and from that decree the natural father has appealed.
The basic issue is whether the natural father by his acts and conduct has abandoned this child so that his consent to the adoption is unnecessary. After an examination of the instant record, we are fully satisfied that the abandonment of this child by his father has been fully established and that the court below properly decreed this adoption.
Decree affirmed. Costs on appellant.